This cause is governed by School District No. 85, Kay County, v. School District No. 71, Kay County, 135 Okla. 270,276 P. 186. The opinion in that cause determines the issue as in this cause relative to the power of the excise board to insert an item in the estimate of a school district for transfer purposes against the will and without the consent of the municipal subdivision taxed; accordingly this cause is reversed, with directions to dismiss the action.
BRANSON, C. J., MASON, V. C. J., and HARRISON, LESTER, HUNT, and HEFNER, JJ., concur.